 

 

Case: 4:16-cr-00293-DCN Doc #: 100 Filed: 05/12/21 1 of 4. PagelD #: 1116

FILED
MAY 11 2021

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF OHIO
CLEVELAND

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA, Case No. 4:16 CR 293
Plaintiff,
VS. ORDER

RICKIE GONZALEZ,

Defendant.

This matter is before the Court on Defendant’s Motion and Memorandum for
Compassionate Release. (ECF #94). The Government filed an opposition to the request. (ECF
#98). No reply was filed.

Under the terms of the First Step Act, 18 U.S.C. §3582(c)(1)(A), an inmate may file a
request with the court to modify an imposed term of imprisonment for “extraordinary and
compelling reasons.” Prior to taking such action, however, the inmate is required to request that
the Director of the Bureau of Prisons (“BOP”) file a motion on his behalf, and to “fully exhaust[]
all administrative rights to appeal a failure of the BOP to bring a motion.” Jd. Administrative
rights are exhausted when the warden refuses to recommend that the BOP file a compassionate
release motion with the court, and the prisoner appeals the denial using the BOP’s
Administrative Remedy program, or if there has been a “lapse of 30 days from the receipt of such
a request by the warden of the defendant’s facility.” Program Statement 1330.18; 28 C.F.R.

542(B), The Sixth Circuit has interpreted this to mean that the exhaustion requirement is satisfied

 
 

Case: 4:16-cr-00293-DCN Doc #: 100 Filed: 05/12/21 2 of 4. PagelD #: 1117

thirty days after a warden receives a request by an inmate, regardless of whether any
administrative appeals are available or have been pursued. See, United States v. Alam, 960 F.3d
831 (6" Cir. 2020). This exhaustion requirement is “mandatory” if invoked by the government
and is not subject to any “judge-made exceptions.” Alam, 960 F.3d at 834. There are no
equitable exceptions “to account for irreparable harm or futility,” including in cases involving
COVID-19. Id. at 835-36; USA v. Minor, Case No. 20-3467, at 3 (6" Cir. March 2, 2021). The
Government does not challenge Mr. Gonzalez’s representation that he filed two requests for
compassionate release with the BOP, over thirty days ago, and that the BOP did not respond to
either request. Because more than thirty days have passed since the BOP received the request,
under Sixth Circuit precedent this motion is properly before this Court.

In order to justify compassionate release a court must: (1) find that extraordinary and
compelling reasons warrant a sentence reduction; and (2) consider the applicable §3553(a)
factors. See, United States v. Jones, Case No 20-3701, at 9 (6 Cir., Nov. 20, 2020). The Sixth
Circuit has recently stated that, following the passage of the First Step Act, the policy statements
set forth in U.S.S.G. §1B1.13 are not “applicable” policy statements that court must consider in
making a decision on a compassionate release motion brought directly by an inmate. United
States v. Elias, Case No. 20-3654 (6" Cir., January 6, 2021); Jones at 13; Minor at 2. Therefore,
“TuJntil the Sentencing Commission updates §1B1.13 to reflect the First Step Act, district courts
have full discretion in the interim to determine whether an ‘extraordinary and compelling’ reason
justifies compassionate release when an imprisoned person files a §3582(c)(1)(A) motion.”
Jones at 13. A “compassionate release decision is discretionary, not mandatory.” Jones at 9; Cf

United States v. Curry, 606 F.3d 323, 330 (6" Cir. 2010).

 
 

Case: 4:16-cr-00293-DCN Doc #: 100 Filed: 05/12/21 3 of 4. PagelD #: 1118

The Court recognizes that the COVID-19 pandemic has created a stressful and dangerous
environment for everyone, and that the dangers are exacerbated for those in certain categories. It
is also clear that people who are confined in closed residential facilities, be it prisons, nursing
homes, college dorms, or other similar facilities, are less able to protect themselves from
exposure to the virus. Although, as outlined in more detail in the Government’s brief, the BOP,
has been making adjustments and improvements in their handling of the pandemic as new
information comes in, risk factors are re-assessed, and best practices are revised, it is still a
difficult to control the spread of the virus within this context. Nonetheless, vaccination of
inmates is underway, and the fear of contracting COVID-19 in and of itself is not an
extraordinary and compelling reason to reduce an inmate’s sentence. Further, there is no
evidence or even assertion that Mr. Gonzalez has any health issues that would put him at an
increased risk for serious consequences if he were to contract COVID-19. Thus, he has not
demonstrated any extraordinary and compelling reasons for early release. His claim that he has
served 75% of his sentence and has been a “model prisoner” also fail to establish extraordinary
and compelling reasons for release. He is to be commended for his dedication to following the
rules, addressing his addiction issues, and improving himself by taking advantage of educational
opportunities and vocational training. These efforts will be important to his post-incarceration
success. However, they are not extraordinary and compelling reasons to justify compassionate
release or otherwise sufficient grounds for early release.

In addition, even if the Court were to find extraordinary and compelling reasons to
consider relief, it must also balance all of the §3553 sentencing factors, including but not limited
to, the nature and circumstances of the offense, the history and character of the defendant, the

need for the sentence originally imposed, the protection of the community, the avoidance of

 
 

 

Case: 4:16-cr-00293-DCN Doc #: 100 Filed: 05/12/21 4 of 4. PagelD #: 1119

unwarranted sentencing disparities, and all of the other considerations that went into the original
sentencing decision. A fair balancing of the 18 U.S.C. §3553(a) factors, leads to the conclusion
that under this set of circumstances, a reduction in sentence would not be appropriate.

Mr. Gonzalez was a criminal history VI and had a thirty year history of serious and often
violent criminal activity prior to his arrest in this case, consisting, among others, of drug
offenses, theft offenses, aggravated assault, aggravated burglary and kidnapping. In the instant
case, Mr. Gonzalez pled guilty to two counts of bank robbery, one of which involved the
possession or brandishing of a dangerous weapon. Further, he committed these crimes while on
supervision in state court. Mr. Gonzalez has repeatedly demonstrated that he is not amenable to
rehabilitation and is a high risk for recidivism.

Reducing his sentence would create an unjustified disparity between him and his co-
defendant, as well as other defendants with similar charges and criminal history. For purposes of
this opinion, the Court considered Mr. Gonzalez’s filings, the plea agreement, and the record
relating to her pre-sentence report and original sentencing. In addition it balanced all the factors
set forth in 18 U.S.C. §3553(a). The factors at play in Mr. Gonzalez’s case do not support a
sentence reduction in this case. For the reasons set forth above, the Court finds, in its discretion,
under the totality of the circumstances, that the Defendant’s Motions for Compassionate Release

should be DENIED. (ECF#94). IT IS SO ORDERED.

/\ ,
[| : /

| | / fl a f J i-

| Vy fy / / // fs qT
MA gv f/ I Ad A [

NMA. [Usa

 

DONALD C. NUGENT /|
Senior United States District Judge

 
